JOURNAL ENTRY AND OPINION
Relator requests that this court compel respondent judge to issue findings of fact and conclusions of law with respect to the petition for postconviction relief filed by relator in State v. Lawson, Cuyahoga County Court of Common Pleas Case Nos. CR-208809 and 209095 on April 23, 1987.
Respondent has filed a motion to dismiss attached to which is a copy of the findings of fact and conclusions of law issued by respondent and received for filing by the clerk on June 20, 2000. Relator has not opposed the motion. Respondent argues that this action in mandamus is, therefore, moot. We agree.
Additionally, we note that dismissal is appropriate in this case despite the fact that the motion to dismiss presents matters outside the pleading. Civ.R. 12(B) and 56. A court may take judicial notice of mootness. In fact, `an event that causes a case to be moot may be proved by extrinsic evidence outside the record.' Pewitt v. Lorain Correctional Inst. (1992), 64 Ohio St. 3d 470,472, 597 N.E.2d 92, 94. State ex rel. Nelson v. Russo (2000),89 Ohio St. 3d 227, 228, ___ N.E.2d ___. As a consequence, we take judicial notice of the mootness of this action in light of the filing of findings of fact and conclusions of law by the court of common pleas.
Accordingly, respondent's motion to dismiss is granted. Respondent to pay costs.
TERRENCE O'DONNELL, J., CONCURS.
  _________________________________ ANN DYKE, ADMINISTRATIVE JUDGE